Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, see pages 7-9, filed 04/11/22, with respect to the rejection(s) of claim(s) under Rejection – 35 USC 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 05/02/22 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 13 have been cancelled.
4.	Claim 1-12, 14-18 are allowed.
5.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
6.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a three-dimensional reconstruction system, comprising to collect reflective light data of an object on the carrier when the rotatable support rotates to a corresponding angle so as to obtain single-visual-angle data of the object at the corresponding angle; and to perform three-dimensional reconstruction according to the single-visual-angle data and a reconstruction algorithm, wherein to collect reflection signals of the rotational axis correction surface so as to obtain reflection data; and to correct the reconstruction algorithm according to the reflection data; in combination with the rest of the limitations of claim 1.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 9, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877